DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Shvarts, Registration No. 47,943, on 19 May 2022.

The application has been amended as follows: 
Amend the claims to read as follows: 

(Currently Amended) An electronic apparatus, comprising: one or more substrates; and
logic coupled to the one or more substrates, the logic configured to:
set an erase voltage for a first block of a persistent storage media to a default erase voltage,
determine if the first block of the persistent storage media is identified for a secure erase operation, [[and]]
set the erase voltage for the first block of the persistent storage media to a shallow erase voltage if the first block of the persistent storage media is identified for the secure erase operation, where the shallow erase voltage corresponds to a weaker erase operation relative to the default erase voltage, and where the shallow erase voltage corresponds to a more shallow erase distribution relative to the default erase voltage, 
perform an erase operation on the first block using the shallow erase voltage,
determine if the first block is erased, and
place the first block in an erase dwell time control state and set the erase voltage for the first block back to the default erase voltage, if the first block is determined to be erased, wherein:
the shallow erase voltage is between the default erase voltage and an erase dwell time control state voltage, and 
the erase dwell time control state voltage is a program voltage associated with [[an]] the erase dwell time control state


(Canceled).

(Canceled). 

(Currently Amended) The apparatus of claim 1, wherein the logic is further to:
set [[the]] an erase voltage for one or more blocks of the persistent storage media in addition to the first block to the default erase voltage;
identify the one or more blocks of the persistent storage media for the secure erase operation;
set the erase voltage for the identified one or more blocks to the shallow erase voltage; and
perform an erase operation on the identified one or more blocks.

(Previously Presented) The apparatus of claim 4, wherein the logic is further to:
determine if all of the identified one or more blocks are erased; and
place the identified one or more blocks in the erase dwell time control state and set the erase voltage for the identified one or more blocks back to the default erase voltage, if all of the identified one or more blocks are determined to be erased.

(Currently Amended) The apparatus of claim 1, wherein the persistent storage media comprises one or more memory die, and wherein the logic is further to:
identify one or more blocks of the persistent storage media, in addition to the first block, for the secure erase operation in response to a command, and for each memory die that includes at least one block of the identified one or more blocks: 
set [[the]] an erase voltage on the memory die to the shallow erase voltage 
perform an erase operation for each of the identified one or more blocks on the memory die after the erase voltage on the memory die is set to the shallow erase voltage on 
determine if all of the identified one or more blocks on the memory die are erased; and
place all of the identified one or more blocks on the memory die in the erase dwell time control state and set the erase voltage on the memory die for the identified one or more blocks on the memory die back to the default erase voltage after all of the identified one or more blocks on the memory die are determined to be erased.

(Canceled) 

(Currently Amended) An electronic storage system, comprising:
persistent storage media; and
a controller communicatively coupled to the persistent storage media, the controller including logic configured to:
set an erase voltage for a first block of the persistent storage media to a default erase voltage,
determine if the first block of the persistent storage media is identified for a secure erase operation, [[and]]
set the erase voltage for the first block of the persistent storage media to a shallow erase voltage if the first block of the persistent storage media is identified for the secure erase operation, where the shallow erase voltage corresponds to a weaker erase operation relative to the default erase voltage, and where the shallow erase voltage corresponds to a more shallow erase distribution relative to the default erase voltage, 
perform an erase operation on the first block using the shallow erase voltage,
determine if the first block is erased, and
place the first block in an erase dwell time control state and set the erase voltage for the first block back to the default erase voltage, if the first block is determined to be erased, wherein:
the shallow erase voltage is between the default erase voltage and an erase dwell time control state voltage, and 
the erase dwell time control state voltage is a program voltage associated with [[an]] the erase dwell time control state


(Canceled).

(Canceled).

(Currently Amended) The system of claim 8, wherein the logic is further to:
set [[the]] an erase voltage for one or more blocks of the persistent storage media in addition to the first block to the default erase voltage;
identify the one or more blocks of the persistent storage media for the secure erase
operation;
set the erase voltage for the identified one or more blocks to the shallow erase voltage; and
perform an erase operation on the identified one or more blocks.

(Previously Presented) The system of claim 11, wherein the logic is further to:
determine if all of the identified one or more blocks are erased; and
place the identified one or more blocks in the erase dwell time control state and set the erase voltage for the identified one or more blocks back to the default erase voltage, if all of the identified one or more blocks are determined to be erased.

(Currently Amended) The system of claim 8, wherein the persistent storage media comprises one or more memory die, and wherein the logic is further to:
identify one or more blocks of the persistent storage media, in addition to the first block, for the secure erase operation in response to a command, and for each memory die that includes at least one block of the identified one or more blocks:
set [[the]] an erase voltage on the memory die to the shallow erase voltage 
perform an erase operation for each of the identified one or more blocks on the memory die after the erase voltage on the memory die is set to the shallow erase voltage 
determine if all of the identified one or more blocks on the memory die are erased; and
place all of the identified one or more blocks on the memory die in the erase dwell time control state and set the erase voltage on the memory die for the identified one or more blocks on the memory die back to the default erase voltage after all of the identified one or more blocks on the memory die are determined to be erased.

(Canceled).

(Currently Amended) A method of controlling storage, comprising:
setting an erase voltage for a first block of a persistent storage media to a default erase voltage;
determining [[if]] the first block of the persistent storage media is identified for a secure erase operation; [[and]]
setting the erase voltage for the first block of the persistent storage media to a shallow erase voltage [[if]] when the first block of the persistent storage media is identified for the secure erase operation, where the shallow erase voltage corresponds to a weaker erase operation relative to the default erase voltage, and where the shallow erase voltage corresponds to a more shallow erase distribution relative to the default erase voltage, 
		performing an erase operation on the first block using the shallow erase voltage;
determining the first block is erased; and
placing the first block in an erase dwell time control state and setting the erase voltage for the first block back to the default erase voltage, after the first block is determined to be erased, wherein:
the shallow erase voltage is between the default erase voltage and an erase dwell time control state voltage, and
the erase dwell time control state voltage is a program voltage associated with [[an]] the erase dwell time control state
			

(Canceled).

(Canceled).

(Currently Amended) The method of claim 15, further comprising:
setting [[the]] an erase voltage for one or more blocks of the persistent storage media in addition to the first block to the default erase voltage;
identifying the one or more blocks of the persistent storage media for the secure erase operation;
setting the erase voltage for the identified one or more blocks to the shallow erase voltage; and
performing an erase operation on the identified one or more blocks.

(Previously Presented) The method of claim 18, further comprising:
determining if all of the identified one or more blocks are erased; and
placing the identified one or more blocks in the erase dwell time control state and setting the erase voltage for the identified one or more blocks back to the default erase voltage, if all of the identified one or more blocks are determined to be erased.

(Currently Amended) The method of claim 15, wherein the persistent storage media comprises one or more memory die, further comprising:
identifying one or more blocks of the persistent storage media, in addition to the first block, for the secure erase operation in response to a command, and for each memory die that includes at least one block of the identified one or more blocks:
setting [[the]] an erase voltage on the memory die to the shallow erase voltage 
performing an erase operation for each of the identified one or more blocks on the memory die after the erase voltage on the memory die is set to the shallow erase voltage 
determining if all of the identified one or more blocks on the memory die are erased; and
placing all of the identified one or more blocks on the memory die in the erase dwell time control state and set the erase voltage on the memory die for the identified one or more blocks on the memory die back to the default erase voltage after all of the identified one or more blocks on the memory die are determined to be erased.

(New)  The apparatus of claim 1, wherein the persistent storage media is part of a NAND-based solid state drive, and wherein the logic is further to, for the secure erase operation, change internal NAND trims of the first block to force the more shallow erase distribution relative to the default erase voltage.

(New)  The system of claim 8, wherein the persistent storage media is part of a NAND-based solid state drive, and wherein the logic is further to, for the secure erase operation, change internal NAND trims of the first block to force the more shallow erase distribution relative to the default erase voltage.

(New)  The method of claim 15, wherein the persistent storage media is part of a NAND-based solid state drive, and wherein the logic is further to, for the secure erase operation, change internal NAND trims of the first block to force the more shallow erase distribution relative to the default erase voltage.

Allowable Subject Matter
Claims 1, 4-6, 8, 11-13, 15 and 18-23 are allowed as amended by Examiner’s Amendment.

Reasons for Allowance
Regarding claim 1, the prior art does not teach, “perform an erase operation on the first block using the shallow erase voltage, determine if the first block is erased, and place the first block in an erase dwell time control state and set the erase voltage for the first block back to the default erase voltage, if the first block is determined to be erased, wherein: the shallow erase voltage is between the default erase voltage and an erase dwell time control state voltage, and the erase dwell time control state voltage is a program voltage associated with the erase dwell time control state” in combination with the other claim limitations because the closest prior art of record (Guo), teaches that a secure erase operation includes performing a fast erase operation with an erase voltage that is either the same or higher than for a default erase operation. A flash write is then performed on the block as a further act of a corruption, however, Guo does not teach to erase the first block using the shallow erase voltage, and place the first block in an erase dwell time control state and set the erase voltage for the first block back to the default erase voltage because Guo does not teach that the shallow erase voltage is used for the erase operation and does not teach placing the block in an erase dwell time control state if the block is erased because Guo does not teach a shallow erase voltage between the default erase voltage and an erase dwell time control state voltage, where the erase dwell time control state voltage is a program voltage associated with the erase dwell time control state because Guo does not teach an erase dwell time control state associated with an erase dwell time voltage that is above a shallow erase voltage and it would not have been obvious for one of ordinary skill in the art to modify the prior art to arrive at the claimed invention. 
Independent claims 8 and 15 are allowable for reciting limitations analogous to those limitations identified in claim 1 above. Furthermore, the dependent claims of independent claims 1, 8 and 15 are allowable at least by virtue of their dependence from an allowable independent claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139    

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139